Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0000595
                                                        23-JUN-2016
                                                        11:26 AM



                         SCWC-13-0000595


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                           RUTH RYAN,

      Respondent/Plaintiff/Counterclaim Defendant/Appellee,


                               vs.


                          JOHN HERZOG,

        Petitioner/Defendant/Counter-Claimant/Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (CAAP-13-0000595; DC-CIVIL NO. 08-1-0948)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack and Wilson, JJ.)


          Petitioner/Defendant/Counter-Claimant/Appellant John

Herzog’s application for writ of certiorari filed on May 9, 2016,

is hereby accepted. 

          IT IS FURTHER ORDERED that no oral argument will be
heard in this case. Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawai'i, June 23, 2016.

John Herzog
                  /s/ Mark E. Recktenwald

petitioner pro se

                              /s/ Paula A. Nakayama


                              /s/ Sabrina S. McKenna


                              /s/ Richard W. Pollack


                              /s/ Michael D. Wilson